Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as directed defendant to disgorge interest taken from rent escrow deposits, dismissed upon the ground that that part of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as directed defendant’s attorneys to disgorge interest taken from rent escrow accounts, dismissed upon the ground that defendant is not aggrieved by that part of the order.
Judge Smith taking no part.